          Case 9:20-cv-00030-DLC Document 27 Filed 08/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

JESSICA l. SEAICH,
                                                     CV 20-30-M-DLC-KLD
                       Plaintiff,
                                                        JUDGMENT
   vs.

KILOLO KIJAKAZI, Acting
Commissioner of Social Security
Administration,

                       Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in accordance
 with the Court's Order (Docket 26), the Commissioner’s decision is AFFIRMED,
 and this matter is now closed.

         Dated this 10th day of August, 2021.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Nicole Stephens
                                    Nicole Stephens, Deputy Clerk
